Opinion issued December 22, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00920–CV




LAVERNA STOVALL, Appellant

V.

GUADALUPA ANN LIRA, Appellee




On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2003-20640




MEMORANDUM OPINIONWe dismiss the appeal for want of jurisdiction.
          On June 27, 2008, the trial court signed the judgment from which appellant
Laverna Stovall appeals.  Stovall timely filed a motion for new trial on July 28, 2008. 
On October 27, 2008, Stovall filed her notice of appeal of the trial court’s June 27,
2008 judgment.
          Texas Rule of Appellate Procedure 26.1(a)(1) provides that if any party timely
files a motion for new trial, the notice of appeal must be filed within 90 days after the
trial court signed the judgment.  Here, Stovall timely filed her motion for new trial,
making the notice of appeal due September 25, 2008.  Stovall’s October 27, 2008
filed notice of appeal was filed 32 days late.  
          The Clerk of the Court sent appellant a notice calling these facts to Stovall’s
attention and asking appellant, by November 23, 2009, to explain how this Court has
jurisdiction of the appeal.  November 23, 2009 has passed and Stovall has not filed
a response.
          We dismiss the appeal for want of jurisdiction and for want of prosecution. 
See Tex. R. App. P. 42.3(a),(c) (after giving 10 days’ notice, allowing dismissal of
appeal  for want of jurisdiction and failure to comply with a notice from the clerk
requiring a response or other action within a specified time).  We deny all pending
motions.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.